DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because: 
Fig. 11-12, the “doorway”, as described in the specification should be labeled.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0010-0013: these paragraphs are included in the Background of the Invention (see pages 3-5), but appear to describe important elements that are relevant to the claims.  This makes the claims unclear.  It appears that Applicant should also mention the elements located in Para. 0010-0013 in the Detailed Description of the Invention for clarity.  
Para. 0010: What elements define Ref. 34, 35, and 36?  Is Ref. 34 the floor or a sensor?  Is Ref. 36 the “second sensor”?  The paragraph is unclear.  It appears that Ref. 34 is a “sensor”, Ref. 35 is the forward and reverse movement of the mast, and Ref. 36 is the “second sensor”.  Applicant needs to clarify the paragraph so that the reference numbers clearly refers to the feature or element.  For instance, does Applicant mean, “One sensor (34) is mounted on the mast near the floor”.  In line 4, does Applicant mean, “tilting the mast in a forward and reverse manner (35)”?  In line 6, does Applicant mean, “A second sensor (36) is fixed to the fork elevator”?  
Para. 0010: In lines 1-6, it is not clear that Applicant is referring to an automated truck or a forklift.  Applicant should specifically mention in the beginning of the paragraph that figure 1 shows an “automated truck” having a fork.
Para. 0010: In line 4, which sensor is primarily tasked with detecting forward driving obstacles? Is it sensor (34)?  In line 10, what “two sensors” is applicant referring to?  Is Applicant referring to sensors (34,36)?
Para. 0011: In line 6, “these sensors” is unclear.  Is Applicant referring to video based sensors?  
Para. 0012: The last sentence beginning with “These codes” is unclear and needs revision.
Para. 0013: It appears punctuation is missing after each listed element.  For instance, in line 10, it appears a “.” is missing.
Para. 0055: line 5, “sometimes operating safely along with manually drive lifts into and out of the warehouse”, is unclear.
Para. 0071: line 12, “If validate, the four corners of the code are used” is unclear.
Para. 0072: “This provides a very flexible means for simplifying recognition of known locations for the automated robotic unit.”, is unclear.  What provides a very flexible means for simplifying recognition of known locations?
Para. 0072: line 11, “On the other had” should be “One the other hand”.
Para. 0075: line 2, “They can also be placed on the floor or the ceiling as easily.” is unclear.  What can be placed on the floor or ceiling as easily?  Does Applicant mean, “Locating barcodes can be also easily be placed on the floor or ceiling.”?  In line 3, “They are detecting in exactly the same way is also unclear.  Does Applicant mean, The locating barcodes are detected in exactly the same way…”?
Para. 0076: line 5, “might be so marked as its means of unique identification” is unclear. In line 7, “These codes meet the criteria for navigation when properly read, decoded and mapped to location.”, is unclear.  Which codes is Applicant referring to?  Does Applicant mean, The 2D or 1D barcodes meet the criteria for navigation when properly read, decoded, and mapped to a location.”?  
Para. 0076: line 11, “any valid code relative to truck position in a drive lane can be used for lane keeping along a row.”, is unclear.  
Para. 0077: line 6, “know target” should be “known target”.
Para. 0078: In line 2, there should be a period after “cm high)”, and “so while” should begin a new sentence.
Para. 0080: line 4, “Tops are over the upper most pallet” is unclear.  
Para. 0082: line 2, what “prior discussion on how first pallet locations can be localized” is Applicant referring to?  Applicant needs to specifically point this out.  
Para. 0082: line 4, The sentences, “To find this centerline follow the same procedure already described. To find the pallet stack top also use the approach previously described.” are unclear.  Applicant needs to be more specific and point out where this is described. 
Para. 0086: “We do not generally advocate” is unclear.  Does Applicant mean, “The present invention does not generally advocate”?  Also, “these approaches” is unclear.  What approaches is Applicant referring to?
Para. 0087: line 8,  “One the location is known”, is unclear.  It appears Applicant means , “Once the location is known”?  Also, it is not clear as to which feature the “location” is known.  Is Applicant referring to the location of the “item” relative to the truck?
Para. 0091: Line 3, “It is s simple” should be “It is a simple”.
Para. 0091: Line 6, “Error in especially range” is unclear.  
Para. 0093: line 4, “they can receive position updates” is unclear.  Is Applicant referring to the “truck”?  Similarly, “their known placement” in line 5, is unclear.  Does Applicant mean, “the automated truck’s known placement”?  
Para. 0093: line 7, what information is Applicant referring to by “this information”?
Para. 0093: line 7, “this information supports accurate lane keeping and location of the vehicle between segments of dead reckoning.”, is unclear.
Para. 0094: lines 2-5, the sentence beginning with, “However, error in this” is unclear and needs revision.
Para. 0095: line 2, “its location” is unclear.  What location is Applicant referring to?  In line 4, the stacking location can be precisely known” is unclear.  Is Applicant referring to the stacking location of the pallet?  
Para. 0095: line 5-6, “Therefore, using codes makes for a generalizable and easy to employ identifying means for pallet of pallet locations.”, is unclear and needs revision.
Para. 0097: element (d), line 6, “These arrangement also improve” is unclear.  What arrangement is Applicant referring to?
Para. 0097: element (f), line 3, “a attachment” should be “an attachment”.
Para. 0098: line 2, “most know” should be “most known”.
Para. 0101: line 8, “to used” should be “to use”.
Para. 0101: line 11,  “Earlier these two complimentary approaches for localization were termed dead reckoned or relative position determinations vs. absolute position determinations.”, is unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the automatically-driven handling or delivery vehicles" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 1, lines 9-13, “an inventory request manager in communication with a plurality of databases, including a database of inventory stored in a storage facility or area defined by a maps database, and a database of the automatically-driven handling or delivery vehicles; and the inventory request manager is operative to use the databases to generate mission plans for the vehicles that include vehicle scheduling, location and status”, is unclear because this feature is not clearly described in the specification.  
What parts of the specification describe the “plurality of databases, including a database of inventory stored in a storage facility or area defined by a maps database”?  The specification describes a location “data list” (Para. 0075), and data in a warehouse or yard map (Para. 0015).  The specification also describes a DataMatrix (Para. 0070).  However, it is not clear as to what part of the specification include the databases as claimed.

Relative to claim 9,  “a database that encodes the locations of: computer-readable codes encoding mission-useful information, image or video features associated with map locations, image or video features enabling a vehicle to identify or locate doors, openings, or shelving unit on a map, or image or video features enabling a vehicle to identify or locate target pick-and-place locations using templates or models”, is unclear.  The term “database that encodes” is unclear because this feature is not clearly described in the specification.  What part of the specification describes the “database” that encodes the locations as recited?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
Claim(s) 1-4 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (US Patent No. 9,378,484) in view of Mason et al (US PG. Pub. 2016/0132059).  Relative to claims 1-4, Russell discloses: 
claim 1) a system (10)(Fig. 2) for automated inventory management and material handling, comprising: a plurality of robotic material handling and delivery vehicles (20)(Fig. 2), each including:
a) drive-by-wire operation with automated and manual controls (see tracks or other guidance elements upon which mobile drive units, 20, move may be wired; Col. 8, lines 63-66), 
b) a location determining subsystem (included in Ref. 140 that communicate with Ref. 15)(Fig. 4-5)(Col. 8, lines 50-53; Col. 15, lines 55-58), 
c) a proximity obstacle detection and avoidance subsystem (160)(Fig. 4-5)(Col. 16, lines 20-30), 
d) a subsystem (see Ref. 120 and 170) to support automatic traversal from a pick-up location to one or more drop-off locations (Col. 15, lines 20-25; Col. 16, lines 54-60; Col. 13, lines 40-45); 
an inventory request manager (included in management module, Ref. 15)(Fig. 2) in communication with a plurality of databases (see “databases” in data store, 736), including a database of inventory stored in a storage facility (included in inventory management system, 702) or area defined by a maps database (Col. 22, lines 55-67); and the inventory request manager (included in Ref. 15) is operative to use the databases (“databases”) to generate mission plans for the vehicles (20) that include vehicle scheduling, location and status (Col. 34, lines 33-43, see route planning information, resource scheduling information; Col. 13, lines 41-48);
claim 2) the mission plans include monitoring and reporting of vehicle status (Col. 11, lines 30-34; monitoring is performed by Ref. 15);
claim 3) the mission plans include load pick-up and delivery events (Col. 7, lines 53-60, load pick-up and delivery by mobile drive units, 20, is inherently included, the mobile drive units, 20, transport inventory holders, 30, carrying items throughout the workspace, 70, as assigned);
claim 4) the storage facility is a warehouse (Col. 9, lines 41-42);
Russell does not expressly disclose: the plurality of robotic material handling and delivery vehicles each include manual controls; or a database of the automatically-driven handling or delivery vehicles.
Mason teaches: the plurality of robotic material handling and delivery vehicles (“robotic devices” or robotic fleet, 100)(Fig. 1B) each include manual controls (Para. 0002, see human operators); and a database (“database”) of the automatically-driven handling or delivery vehicles (mobile “robots” of a robotic fleet)(Para. 0109), for the purpose of providing a system and method for efficiently controlling robotic devices in a warehouse or factory environment, that uses local vision of the robots to allow for more precise relative positioning of the robots (Para. 0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell with the robotic material handling and delivery vehicles each including manual controls, and the database of the automatically-driven handling or delivery vehicles, as taught in Mason, for the purpose of providing a system and method for efficiently controlling robotic devices in a warehouse or factory environment, that uses local vision of the robots to allow for more precise relative positioning of the robots.

Claim(s) 5-7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Mason as applied to claim 1 above, and further in view of Douglas (US 2016/0266578).  Relative to claims 5-7, Russell in view of Mason discloses all claim limitations mentioned above, but does not expressly disclose: 
the robotic material handling and delivery vehicles obey human-like driving rules;
the human-like driving rules include rules regarding the following: stopping and proceeding through intersections, maintain spacing between vehicles, avoiding obstacles and pedestrians, and speed limits; or
the human-like driving rules include rules regarding the following: load management, load stability control, and recognition of destination points where events such as manual or automated loading or unloading may be performed.
Douglas teaches: the robotic material handling and delivery vehicles (100)(Fig. 1) obey human-like driving rules (Para. 0078); 
the human-like driving rules include rules regarding the following: stopping and proceeding through intersections (see “intersection”, Para. 0078; AGV stops and waits), maintain spacing between vehicles, avoiding obstacles and pedestrians, and speed limits (Para. 0078); or
the human-like driving rules include rules regarding the following: load management (Para. 0091, AGV queries to see if drop location is available and if not it moves on to next location), load stability control, and recognition of destination points (see “where load, 200, is to be delivered”) where events such as manual or automated loading or unloading may be performed (Para. 0071).
Douglas teaches the robotic material handling and delivery vehicles obey human-like driving rules described above for the purpose of providing an efficient AGV system to be used for routine, automated movement of materials in manufacturing plants and warehouses in a decentralized manner, that requires fewer technical resources from the customer, and is less expensive to operate (Para. 0012-0013).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Mason so that the robotic material handling and delivery vehicles obey human-like driving rules, as taught in Douglas for the purpose of providing an efficient AGV system to be used for routine, automated movement of materials in manufacturing plants and warehouses in a decentralized manner, that requires fewer technical resources from the customer, and is less expensive to operate.

Claim(s) 8 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Mason as applied to claim 1 above, and further in view of Chamberlin (US 2016/0185291).  Relative to claim 8, Russell in view of Mason discloses all claim limitations mentioned above, but does not expressly disclose: the robotic material handling and delivery vehicles further include multiple, vehicle-mounted sensors that combine global positioning satellite (GPS) geolocation and inertial sensing to determine vehicle location relative to the maps database.
Chamberlin teaches: the robotic material handling and delivery vehicles (“industrial vehicles”)(Para. 0036) further include multiple, vehicle-mounted sensors (included in Ref. 100 and 110)(Fig. 1) that combine global positioning satellite (GPS) geolocation (see “geolocating”) and inertial sensing to determine vehicle location relative to the maps database (Para. 0039; 0042), for the purpose of operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Mason with the multiple, vehicle-mounted sensors that combine global positioning satellite (GPS) geolocation and inertial sensing to determine vehicle location relative to the maps database, as taught in Chamberlin for the purpose of operating industrial vehicles in a facility that ensures fastest pickup and delivery of items in a safe manner.

Claim(s) 9 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Mason as applied to claim 1 above, and further in view of Watts (US 2016/0282126).  Relative to claim 9, Russell in view of Mason discloses all claim limitations mentioned above, but does not expressly disclose: a database that encodes the locations of: computer-readable codes encoding mission-useful information, image or video features associated with map locations, image or video features enabling a vehicle to identify or locate doors, openings, or shelving unit on a map, or image or video features enabling a vehicle to identify or locate target pick-and-place locations using templates or models.
Watts teaches: a database (see map of environment that includes “spaces”, S, or “map” of spaces, S) that encodes the locations of: computer-readable codes encoding mission-useful information, image or video features associated with map locations (Para. 0028), image or video features enabling a vehicle (“mobile robotic device”; Para. 0040) to identify or locate doors (see “doors”), openings, or shelving unit on a map (Para. 0028), or image or video features enabling a vehicle to identify or locate target pick-and-place locations using templates or models, for the purpose of providing an improved system for automatically mapping a space using robots, that decreases time and effort required to update maps of an environment manually (Para. 0037).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Russell in view of Mason with the database that encodes the locations as taught in Watts for the purpose of providing an improved system for automatically mapping a space using robots, that decreases time and effort required to update maps of an environment manually.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655